



Exhibit 10.31
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT, dated as of January 31, 2019 (the “Employment Agreement”),
by and between Evoqua Water Technologies LLC, a Delaware limited liability
company (the “Company”) and Herve’ Fages (the “Executive”) (each of the
Executive and the Company, a “Party,” and collectively, the “Parties”).
WHEREAS, the Company desires to employ the Executive as Executive Vice President
and President, Applied Product Technologies of the Company and wishes to be
assured of his continued services on the terms and conditions hereinafter set
forth; and


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the Parties
hereto agree as follows:
Section 1.Employment.
1.1.    Term. As of the date hereof (the “Effective Date”), the Company shall
employ the Executive, and the Executive hereby agrees to serve the Company on
the terms and conditions set forth herein. The term of the Executive’s
employment under this Employment Agreement will commence as of the Effective
Date and end on the third anniversary of the Effective Date (the “Employment
Period”), unless terminated earlier pursuant to Section 3 hereof; provided,
however, that the Employment Period will automatically be extended for a
one-year period on the third anniversary of the Effective Date (and on each
anniversary of the Effective Date thereafter) (the “Renewal Period”), unless
either the Executive or the Company provides the other Party with written notice
at least 30 days prior to the end of the then-current Employment Period of his
or its intention not to further extend the Employment Period (such
non-extension, a “Non-Renewal”) (the Employment Period and each subsequent
Renewal Period, if any, shall constitute the “Employment Period”, unless
terminated earlier pursuant to Section 3 of this Employment Agreement).
Notwithstanding any other provision in this Agreement, the Company may, at any
time and in its sole discretion, terminate this Agreement without further
obligations to the Executive if Executive’s former employer, Honeywell (or any
of its affiliates) (“Former Employer”) seeks to enforce any non-compete and/or
confidentiality provisions contained in the Executive’s Employment Agreement
with Former Employer against the Executive and/or the Company (a “Former
Employer Claim”).
1.2.    Duties. During the Employment Period, the Executive shall serve as
Executive Vice President and President, Applied Product Technologies of the
Company, and such other positions as an officer or director of the Company and
such affiliates of the Company as the Company shall determine from time to time,
and shall report directly to the Chief Executive Officer. In his position of
Executive Vice President and President, Applied Product Technologies, the
Executive shall perform duties customary for the Executive Vice President and
President, Applied Product Technologies of a company similar to the Company’s
size and nature, plus such additional duties, consistent with the foregoing, as
the Chief Executive Officer or his designee may reasonably assign.


1



--------------------------------------------------------------------------------





1.3.    Exclusivity. During the Employment Period, the Executive shall devote
substantially all of his business time and attention to the business and affairs
of the Company, shall faithfully serve the Company, and shall conform to and
comply with the lawful and reasonable directions and instructions given to him
by the Chief Executive Officer, consistent with Section 1.2 hereof. During the
Employment Period, the Executive shall use his best efforts to promote and serve
the interests of the Company and shall not engage in any other business
activity, whether or not such activity shall be engaged in for pecuniary profit;
provided, that the Executive may (a) serve any civic, charitable, educational or
professional organization, and (b) manage his personal investments, in each case
so long as any such activities do not (x) violate the terms of this Employment
Agreement (including Section 4) or (y) materially interfere with the Executive’s
duties and responsibilities to the Company as deemed appropriate by the
Company’s CEO.


Section 2.Compensation.
2.1.    Salary. As compensation for the performance of the Executive’s services
hereunder, during the Employment Period, the Company shall pay to the Executive
a salary at an annual rate of $430,000, payable in accordance with the Company’s
standard payroll policies (the “Base Salary”). The Base Salary will be reviewed
annually and may be adjusted upward (but not downward) by the board of directors
of the Company (the “Board”) (or a committee thereof) in its discretion.
2.2.    Annual Bonus. For each fiscal year ending during the Employment Period,
the Executive shall be eligible for potential awards of additional compensation
(the “Annual Bonus”) to be based upon the achievement of one or more performance
goals established by the Board or a committee thereof (the “Performance
Targets”). The Annual Bonus shall be prorated for any partial fiscal years
occurring within the Employment Period. The Executive’s target Annual Bonus
opportunity for each fiscal year that ends during the Employment Period shall be
equal to 60% of Base Salary (the “Target Annual Bonus Opportunity”), with the
actual Annual Bonus, if any, to be based on the Company’s actual performance
relative to the Performance Targets. The Annual Bonus, if any, shall be paid
within 90 days of the fiscal year end, assuming the delivery of the relevant
financial statements in a timely manner, but in no event later than March 15th
of the year following the end of the fiscal year for which the Annual Bonus, if
any, is earned; provided, that, except as set forth in Section 3, the Executive
must continue to be employed by the Company through the end of the applicable
fiscal year. At the discretion of the Board or a committee thereof, the Annual
Bonus may be paid in the form of cash or equity securities, which equity
securities may be subject to vesting restrictions provided: (i) any vesting
period may not exceed 15 months from the end of the relevant fiscal year, and
(ii) the Executive shall be entitled to a bonus premium of not less than 20% of
the Annual Bonus.
2.3.    Employee Benefits. During the Employment Period, the Executive shall be
eligible to participate in such health and other group insurance and other
employee benefit plans and programs of the Company as in effect from time to
time on the same basis as other executives of the Company. During the Employment
Period, the Executive will be eligible for Paid Time Off under the companies
self-managed time off policy.


2



--------------------------------------------------------------------------------





2.4.    Business Expenses. The Company shall pay or reimburse the Executive,
upon presentation of documentation, for all commercially reasonable
out-of-pocket business expenses that the Executive incurs during the Employment
Period in performing his duties under this Employment Agreement and in
accordance with the expense reimbursement policy of the Company. Notwithstanding
anything herein to the contrary or otherwise, except to the extent any expense
or reimbursement described in this Employment Agreement does not constitute a
“deferral of compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance thereunder
(“Section 409A”), any expense or reimbursement described in this Employment
Agreement shall meet the following requirements: (i) the amount of expenses
eligible for reimbursement provided to the Executive during any calendar year
will not affect the amount of expenses eligible for reimbursement to the
Executive in any other calendar year, (ii) the reimbursements for expenses for
which the Executive is entitled to be reimbursed shall be made on or before the
last day of the calendar year following the calendar year in which the
applicable expense is incurred, (iii) the right to payment or reimbursement or
in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit, and (iv) the reimbursements shall be made pursuant to objectively
determinable and nondiscretionary Company policies and procedures regarding such
reimbursement of expenses.
Section 3.Employment Termination.
3.1.    Termination of Employment. The Company may terminate the Executive’s
employment hereunder for any reason (including due to a Non-Renewal) during the
Employment Period upon not less than 15 days’ written notice to the Executive
(other than in the event of a termination by the Company for Cause), and the
Executive may voluntarily terminate his employment hereunder for any reason
(including due to a Non-Renewal) during the Employment Period upon not less than
15 days’ written notice to the Company (subject, in each case, to the longer
notice requirements in connection with a termination of employment by the
Executive for Good Reason as set forth in Section 3.2(b)(iii)) (the date on
which the Executive’s employment terminates for any reason is herein referred to
as the “Termination Date”). Upon the termination of the Executive’s employment
with the Company for any reason, the Executive shall be entitled to (i) payment
of any Base Salary earned but unpaid through the date of termination, (ii)
earned but unpaid Annual Bonus for any fiscal year completed prior to the
Termination Date (payable in the ordinary course pursuant to Section 2.2), (iii)
unused vacation, if any, days paid out at the per-business-day Base Salary rate,
(iv) vested benefits (if any) in accordance with the applicable terms of
applicable Company arrangements and (v) any unreimbursed expenses in accordance
with Section 2.4 hereof (collectively, the “Accrued Amounts”); provided,
however, that if the Executive’s employment hereunder is terminated by the
Company for Cause, then any Annual Bonus earned pursuant to Section 2.2 in
respect of a prior fiscal year, but not yet paid or due to be paid, shall be
forfeited. For all purposes under this Employment Agreement and any agreement
related to stock or stock options purchased by or granted to the Executive, a
termination of the Executive’s employment upon expiration of the Employment
Period following a notice provided by the Company pursuant to Section 1.1 shall
be treated as a termination by the Company other than for Cause.
 


3



--------------------------------------------------------------------------------





3.2.    Certain Terminations.
(a)         Termination by the Company other than for Cause, Death or
Disability; Termination by the Company due to Non-Renewal; Termination by the
Executive for Good Reason. If the Executive’s employment is terminated (i) by
the Company other than for Cause, death or Disability, (ii) by the Company other
than following a Former Employer Claim, (iii) by the Company due to a
Non-Renewal, or (iv) by the Executive for Good Reason, in addition to the
Accrued Amounts, the Executive shall be entitled to (A) the payment of an amount
equal to his Base Salary at the rate in effect immediately prior to the
Termination Date, in equal installments on the Company’s regular payment dates
occurring during the 12-month period beginning on the first payroll date
following the date on which the Release has become effective, and (B) a prorated
portion of the Executive’s actual Annual Bonus, determined in accordance with
Section 2.2 and payable at the same time as annual bonuses are paid to other
senior executives of the Company, with the prorated Annual Bonus determined by
multiplying the actual Annual Bonus, if any, by a fraction, the numerator of
which is the number of days the Executive is employed by the Company during the
applicable year and the denominator of which is 365 ((A) and (B), collectively,
the “Severance Amount”). In addition, the Company shall provide the Executive
with continued medical and dental insurance coverage until the earlier of the
first anniversary of the Termination Date, and the date upon which the Executive
becomes eligible for medical and dental insurance coverage from a new employer,
with such insurance coverage to be provided at the same cost to the Executive as
to similarly situated senior executives of the Company during such period
(“Benefits Continuation”). The Company shall also reimburse the Executive for
outplacement assistance during the 6-month period beginning on the Termination
Date, with any such reimbursement to be consistent with Section 2.4 of this
Employment Agreement and in no event shall the aggregate reimbursement of
outplacement services for the Executive exceed $15,000. The Company’s
obligations to pay the Severance Amount and pay premiums relating to Benefits
Continuation shall be conditioned upon: (x) the Executive’s continued compliance
with his obligations under Section 4 of this Employment Agreement, and (y) the
Executive’s execution, delivery and non-revocation of a valid and enforceable
general release of claims (the “Release”) substantially in the form attached
hereto as Exhibit A, within 45 days after the Executive’s Termination Date.
(b)        Definitions. For purposes of Section 3, the following terms have the
following meanings:
(i)    “Cause” shall mean the Executive’s having engaged in any of the
following: (A) commission of an act which constitutes common law fraud,
embezzlement or a felony, an act of moral turpitude, or of any tortious or
unlawful act causing material harm to the business, standing or reputation of
the Company or any of its affiliates, (B) gross negligence on the part of the
Executive in the performance of his duties hereunder, (C) breach of his duty of
loyalty or care to the Company, (D) other misconduct that is materially
detrimental to the Company or any of its affiliates, or (E) ongoing and
deliberate refusal or failure to perform the Executive’s duties as contemplated
by this Employment Agreement or any other agreement with or for the benefit of
the Company to which the Executive is a party or by which the Executive is
bound, which in the case of a failure that is capable of being cured, is not
cured to the reasonable


4



--------------------------------------------------------------------------------





satisfaction of the Board within 30 days after the Executive receives from the
Company written notice of such failure, provided that for the avoidance of doubt
a failure to meet performance expectations shall not in of itself constitute
Cause. If the Company terminates the Executive’s employment for Cause, the
Company shall provide written notice to the Executive of that fact on or before
the termination of employment. However, if, within 60 days following the
termination, the Company first discovers facts that would have established
“Cause” for termination, and those facts were not known by the Company at the
time of the termination, then the Company may provide the Executive with written
notice, including the facts establishing that the purported “Cause” was not
known at the time of the termination, in which case the Executive’s termination
of employment will be considered a for Cause termination under this Employment
Agreement.
(ii)    “Disability” shall mean the Executive is entitled to and has begun to
receive long-term disability benefits under the long-term disability plan of the
Company in which the Executive participates, or, if there is no such plan, the
Executive’s inability, due to physical or mental ill health, to perform the
essential functions of the Executive’s job, with or without a reasonable
accommodation, for 180 days out of any 270 day consecutive day period.
(iii)    “Good Reason” shall mean one of the following has occurred: (A) a
material and adverse change in the Executive’s duties or responsibilities as an
employee of the Company or (B) a breach by the Company of a material term of
this Employment Agreement, provided, however, the Executive shall not have “Good
Reason” to terminate his employment pursuant to subsection (A) above if the
Company is acquired in a strategic transaction, after which the Executive
continues to report to the most senior executive (“Evoqua Head”) of the
division, unit or sector of the post-transaction organization in which the
Evoqua business is resident, or to any individual senior to the Evoqua Head. A
termination of employment by the Executive for Good Reason shall be effectuated
by giving the Company written notice of the termination, setting forth the
conduct of the Company that constitutes Good Reason, within 30 days of the first
date on which the Executive has knowledge of such conduct. The Executive shall
further provide the Company at least 30 days following the date on which such
notice is provided to cure such conduct. Failing such cure, a termination of
employment by the Executive for Good Reason shall be effective on the day
following the expiration of such cure period.
(c)        Section 409A. If the Executive is a “specified employee” for purposes
of Section 409A, any Severance Amount required to be paid pursuant to Section
3.2 which non-qualified deferred compensation that is subject to Section 409A
shall commence on the day after the first to occur of (i) the day which is six
months from the Termination Date, and (ii) the date of the Executive’s death.
For purposes of this Employment Agreement, the terms “terminate,” “terminated”
and “termination” mean a termination of the Executive’s employment that
constitutes a “separation from service” within the meaning of the default rules
under Section 409A. For purposes of Section 409A, the right to a series of
installment payments under this Employment Agreement shall be treated as a right
to a series of separate payments.
3.3.    Exclusive Remedy. The foregoing payments and benefits continuation upon
termination of the Executive’s employment shall constitute the exclusive


5



--------------------------------------------------------------------------------





severance payments and benefits continuation due the Executive upon a
termination of his employment.
3.4.    Resignation from All Positions. Upon the termination of the Executive’s
employment with the Company for any reason, the Executive shall resign, as of
the date of such termination, from all positions he then holds as an officer,
director, employee and member of the board of directors (and any committee
thereof) of Evoqua Water Technologies Corporation (“Evoqua”) and its direct and
indirect subsidiaries and affiliates (the “Company Group”). The Executive shall
be required to execute such writings as are required to effectuate the
foregoing, but the Executive shall be treated for all purposes as having so
resigned upon termination of the Executive’s employment, regardless of when or
whether the Executive executes any such documentation.
3.5.    Cooperation. Following the termination of the Executive’s employment
with the Company for any reason, the Executive shall reasonably cooperate with
the Company upon reasonable request of the Board and be reasonably available to
the Company (taking into account any other full-time employment of the
Executive) with respect to matters arising out of the Executive’s services to
the Company and its subsidiaries, and the Company shall reimburse the Executive
for any expenses reasonably incurred by the Executive in providing any
assistance to the Company pursuant to this Section 3.5, including attorneys
fees.
Section 4.
Unauthorized Disclosure; Non-Competition; Non-Solicitation; Interference with
Business Relationships; Proprietary Rights.

4.1.    Unauthorized Disclosure. The Executive agrees and understands that in
the Executive’s position with the Company, the Executive has been and will be
exposed to and has and will receive information relating to the confidential
affairs of the Company Group, including, without limitation, technical
information, intellectual property, business and marketing plans, strategies,
customer information, software, other information concerning the products,
promotions, development, financing, expansion plans, business policies and
practices of the Company Group and other forms of information considered by the
Company Group to be confidential or in the nature of trade secrets (including,
without limitation, ideas, research and development, know-how, formulas,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information and business and marketing plans and proposals)
(collectively, the “Confidential Information”). Confidential Information shall
not include information that is generally known to the public or within the
relevant trade or industry other than due to the Executive’s violation of this
Section 4.1 or disclosure by a third party who is known by the Executive to owe
the Company an obligation of confidentiality with respect to such information.
The Executive agrees that at all times during the Executive’s employment with
the Company and thereafter, the Executive shall not disclose such Confidential
Information, either directly or indirectly, to any individual, corporation,
partnership, limited liability company, association, trust or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof (each a “Person”) without the prior written consent of
the Company and shall not use or attempt to use any such information in any
manner other than in connection with his employment with the Company, unless
required by law to disclose such information, in which case the Executive shall
provide the Company


6



--------------------------------------------------------------------------------





with written notice of such requirement as far in advance of such anticipated
disclosure as possible. This confidentiality covenant has no temporal,
geographical or territorial restriction. Upon termination of the Executive’s
employment with the Company, the Executive shall promptly supply to the Company
all property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data and any other tangible product or document which has been
produced by, received by or otherwise submitted to the Executive during or prior
to the Executive’s employment with the Company, and any copies thereof in his
(or reasonably capable of being reduced to his) possession; provided that
nothing in this Employment Agreement or elsewhere shall prevent the Executive
from retaining and utilizing: documents relating to his personal benefits,
entitlements and obligations; documents relating to his personal tax
obligations; his desk calendar, rolodex, and the like; and such other records
and documents as may reasonably be approved by the Company.
4.2.    Non-Competition. By and in consideration of the Company’s entering into
this Employment Agreement, and in further consideration of the Executive’s
exposure to the Confidential Information of the Company Group, the Executive
agrees that the Executive shall not, during the Employment Period and for the
two year period following the Executive’s Termination Date (the “Restriction
Period”), directly or indirectly, own, manage, operate, join, control, be
employed by, or participate in the ownership, management, operation or control
of, or be connected in any manner with, including, without limitation, holding
any position as a stockholder, director, officer, consultant, independent
contractor, employee, partner, or investor in, any Restricted Enterprise (as
defined below); provided, that in no event shall ownership of one percent or
less of the outstanding securities of any class of any issuer whose securities
are registered under the Securities Exchange Act of 1934, as amended, standing
alone, be prohibited by this Section 4.2, so long as the Executive does not
have, or exercise, any rights to manage or operate the business of such issuer
other than rights as a stockholder thereof. For purposes of this paragraph,
“Restricted Enterprise” shall mean any business that is in competition with (a)
the present products marketed or sold by the Company to its customers and as
such products may be improved and/or modified, (b) the present services
marketed, sold or provided by the Company to its customers and as such services
may be improved and/or modified or (c) the products and/or services the Company
develops, designs, manufactures, markets, produces or supplies in the future to
its customers. In the case of each of (a), (b) and (c) above, such businesses
shall include, but not be limited to, businesses that are associated with the
treatment of intake water, process water or waste-water in industrial and
municipal end markets through the provision of services and/or products. For the
avoidance of doubt, Restricted Enterprise shall include, but not be limited to:
Xylem, Pentair, GE, Veolia, Suez Degremont, Nalco/Ecolab, Ovivo, Kurita, Alfa
Laval, Pall, Organo, Andritz and Ashland’s former water technology unit. During
the Restriction Period, upon request of the Company, the Executive shall notify
the Company of the Executive’s then-current employment status.
4.3.    Non-Solicitation of Employees. During the Restriction Period, the
Executive shall not directly or indirectly contact, induce or solicit (or assist
any Person to contact, induce or solicit) for employment any person who is, or
within 12 months prior to the date of such solicitation was, an employee of any
member of the Company Group.


7



--------------------------------------------------------------------------------





4.4.    Interference with Business Relationships. During the Restriction Period
(other than in connection with carrying out his responsibilities for the Company
Group), the Executive shall not directly or indirectly induce or solicit (or
assist any Person to induce or solicit) any customer or client of any member of
the Company Group to terminate its relationship or otherwise cease doing
business in whole or in part with any member of the Company Group, or directly
or indirectly interfere with (or assist any Person to interfere with) any
material relationship between any member of the Company Group and any of their
customers or clients so as to cause harm to any member of the Company Group.
4.5.    Extension of Restriction Period. The Restriction Period shall be tolled
for any period during which the Executive is in breach of any of Sections 4.2,
4.3 or 4.4 hereof.
4.6.    Proprietary Rights. The Executive shall disclose promptly to the Company
any and all inventions, discoveries, and improvements (whether or not patentable
or registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by him, either alone or in conjunction with others, during the Executive’s
employment with the Company and related to the business or activities of the
Company Group (the “Developments”). Except to the extent any rights in any
Developments constitute a work made for hire under the U.S. Copyright Act, 17
U.S.C. § 101 et seq. that are owned ab initio by a member of the Company Group,
the Executive assigns and agrees to assign all of his right, title and interest
in all Developments (including all intellectual property rights therein) to the
Company or its nominee without further compensation, including all rights or
benefits therefor, including without limitation the right to sue and recover for
past and future infringement. The Executive acknowledges that any rights in any
Developments constituting a work made for hire under the U.S. Copyright Act, 17
U.S.C § 101 et seq. are owned upon creation by the Company as the Executive’s
employer. Whenever requested to do so by the Company, the Executive shall
execute any and all applications, assignments or other instruments which the
Company shall deem necessary to apply for and obtain trademarks, patents or
copyrights of the United States or any foreign country or otherwise protect the
interests of the Company Group. These obligations shall continue beyond the end
of the Executive’s employment with the Company with respect to inventions,
discoveries, improvements or copyrightable works initiated, conceived or made by
the Executive while employed by the Company, and shall be binding upon the
Executive’s employers, assigns, executors, administrators and other legal
representatives. In connection with his execution of this Employment Agreement,
the Executive has informed the Company in writing of any interest in any
inventions or intellectual property rights that he holds as of the date hereof.
If the Company is unable for any reason, after reasonable effort, to obtain the
Executive’s signature on any document needed in connection with the actions
described in this Section 4.6, the Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as the
Executive’s agent and attorney in fact to act for and on the Executive’s behalf
to execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of this Section 4.6 with the same legal
force and effect as if executed by the Executive.
4.7.    Confidentiality of Agreement. Other than with respect to information
required to be disclosed by applicable law, the Executive agrees not to disclose
the terms of this Employment Agreement to any Person; provided the Executive may
disclose this Employment


8



--------------------------------------------------------------------------------





Agreement and/or any of its terms to the Executive’s immediate family, financial
advisors and attorneys, so long as the Executive instructs every such Person to
whom the Executive makes such disclosure not to disclose the terms of this
Employment Agreement further. Anytime after this Employment Agreement is filed
with the Securities and Exchange Commission or any other government agency by
the Company and becomes a public record, this provision shall no longer apply.
4.8.    Remedies. The Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Company Group for
which the Company would have no adequate remedy at law; the Executive therefore
also agrees that in the event of said breach or any threat of breach, the
Company shall be entitled to an immediate injunction and restraining order to
prevent such breach and/or threatened breach and/or continued breach by the
Executive and/or any and all Persons acting for and/or with the Executive,
without having to prove damages, in addition to any other remedies to which the
Company may be entitled at law or in equity, including, without limitation, the
obligation of the Executive to return any portion of the Severance Amount paid
by the Company to the Executive. The terms of this paragraph shall not prevent
the Company from pursuing any other available remedies for any breach or
threatened breach hereof, including, without limitation, the recovery of damages
from the Executive. The Executive and the Company further agree that the
provisions of the covenants contained in this Section 4 are reasonable and
necessary to protect the businesses of the Company Group because of the
Executive’s access to Confidential Information and his material participation in
the operation of such businesses. In the event that the Executive willfully and
materially breaches any of the covenants set forth in this Section 4, then in
addition to any injunctive relief, the Executive will promptly return to the
Company any portion of the Severance Amount that the Company has paid to the
Executive.
Section 5.Representations. The Executive represents and warrants that (i) he is
not subject to any contract, arrangement, policy or understanding, or to any
statute, governmental rule or regulation, that in any way limits his ability to
enter into and fully perform his obligations under this Employment Agreement and
(ii) he is not otherwise unable to enter into and fully perform his obligations
under this Employment Agreement.
Section 6.Non-Disparagement. From and after the Effective Date and following
termination of the Executive’s employment with the Company, the Executive agrees
not to make any statement, whether direct or indirect, whether true or false,
that is intended to become public, or that should reasonably be expected to
become public, and that criticizes, ridicules, disparages or is otherwise
derogatory of the Company Group, any of its employees, officers, directors or
stockholders.
Section 7.Withholding. All amounts paid to the Executive under this Employment
Agreement during or following the Employment Period shall be subject to
withholding and other employment taxes imposed by applicable law. The Executive
shall be solely responsible for the payment of all taxes imposed on him relating
to the payment or provision of any amounts or benefits hereunder.


9



--------------------------------------------------------------------------------





Section 8.Miscellaneous.
8.1.    Indemnification. To the extent provided in the Company’s By-Laws and
Certificate of Incorporation, the Company shall indemnify the Executive for
losses or damages incurred by the Executive as a result of all causes of action
arising from the Executive’s performance of duties for the benefit of the
Company, whether or not the claim is asserted during the Employment Period. This
indemnity shall not apply to the Executive’s acts of willful misconduct or gross
negligence. The Executive shall be covered under any directors’ and officers’
insurance that the Company maintains for its directors and other officers in the
same manner and on the same basis as the Company’s directors and other officers.
8.2.    Amendments and Waivers. This Employment Agreement and any of the
provisions hereof may be amended, waived (either generally or in a particular
instance and either retroactively or prospectively), modified or supplemented,
in whole or in part, only by written agreement signed by the parties hereto;
provided, that, the observance of any provision of this Employment Agreement may
be waived in writing by the party that will lose the benefit of such provision
as a result of such waiver. The waiver by any party hereto of a breach of any
provision of this Employment Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach, except as otherwise explicitly provided for in such waiver.
Except as otherwise expressly provided herein, no failure on the part of any
party to exercise, and no delay in exercising, any right, power or remedy
hereunder, or otherwise available in respect hereof at law or in equity, shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.
8.3.    Assignment; Third-Party Beneficiaries. This Employment Agreement, and
the Executive’s rights and obligations hereunder, may not be assigned by the
Executive, and any purported assignment by the Executive in violation hereof
shall be null and void. Nothing in this Employment Agreement shall confer upon
any Person not a party to this Employment Agreement, or the legal
representatives of such Person, any rights or remedies of any nature or kind
whatsoever under or by reason of this Employment Agreement, except (i) the
personal representative of the deceased Executive may enforce the provisions
hereof applicable in the event of the death of the Executive and (ii) any member
of the Company Group may enforce the provisions of Section 4. The Company is
authorized to assign this Employment Agreement to a successor to substantially
all of its assets.


10



--------------------------------------------------------------------------------





8.4.    Notices. Unless otherwise provided herein, all notices, requests,
demands, claims and other communications provided for under the terms of this
Employment Agreement shall be in writing. Any notice, request, demand, claim or
other communication hereunder shall be sent by (i) personal delivery (including
receipted courier service) or overnight delivery service, with confirmation of
receipt (ii) e-mail (with electronic return receipt), (iii) reputable commercial
overnight delivery service courier, with confirmation of receipt or (iv)
registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below:
If to the Company:     


Evoqua Water Technologies LLC
210 Sixth Avenue
Suite 3300
Pittsburgh, PA 15222
Attn: Executive Vice President & Chief Human Resources Officer


with a copy to:
Executive Vice President, General Council



If to the Executive:    
    
Herve’, at his principal office and e-mail address at the Company (during the
Employment Period), and at all times to his principal residence as reflected in
the records of the Company.
All such notices, requests, consents and other communications shall be deemed to
have been given when received. Either party may change its facsimile number or
its address to which notices, requests, demands, claims and other communications
hereunder are to be delivered by giving the other parties hereto notice in the
manner then set forth.


8.5.    Governing Law. This Employment Agreement shall be construed and enforced
in accordance with, and the laws of the Commonwealth of Pennsylvania hereto
shall govern the rights and obligations of the parties, without giving effect to
the conflicts of law principles thereof.
8.6.    Severability. Whenever possible, each provision or portion of any
provision of this Employment Agreement, including those contained in Section 4
hereof, will be interpreted in such manner as to be effective and valid under
applicable law but the invalidity or unenforceability of any provision or
portion of any provision of this Employment Agreement in any jurisdiction shall
not affect the validity or enforceability of the remainder of this Employment
Agreement in that jurisdiction or the validity or enforceability of this
Employment Agreement, including that provision or portion of any provision, in
any other jurisdiction. In addition, should a court or arbitrator determine that
any provision or portion of any provision of this Employment


11



--------------------------------------------------------------------------------





Agreement, including those contained in Section 4 hereof, is not reasonable or
valid, either in period of time, geographical area, or otherwise, the parties
hereto agree that such provision should be interpreted and enforced to the
maximum extent which such court or arbitrator deems reasonable or valid.
8.7.    Entire Agreement. From and after the Effective Date, this Employment
Agreement constitutes the entire agreement between the parties hereto, and
supersedes all prior representations, agreements and understandings (including
any prior course of dealings), both written and oral, between the parties hereto
with respect to the subject matter hereof.
8.8.    Counterparts. This Employment Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.
8.9.    Survivorship. Upon the expiration or other termination of this
Employment Agreement, the respective rights and obligations of the parties
hereto, including, without limitation, with respect to the Executive’s
obligations set forth in Section 4, shall survive such expiration or other
termination to the extent necessary to carry out the intentions of the parties
under this Employment Agreement.
8.10.    Binding Effect. This Employment Agreement shall inure to the benefit
of, and be binding on, the successors and assigns of each of the parties,
including, without limitation, the Executive’s heirs and the personal
representatives of the Executive’s estate and any successor to all or
substantially all of the business and/or assets of the Company.
8.11.    General Interpretive Principles. The name assigned this Employment
Agreement and headings of the sections, paragraphs, subparagraphs, clauses and
subclauses of this Employment Agreement are for convenience of reference only
and shall not in any way affect the meaning or interpretation of any of the
provisions hereof. Words of inclusion shall not be construed as terms of
limitation herein, so that references to “include,” “includes” and “including”
shall not be limiting and shall be regarded as references to non-exclusive and
non-characterizing illustrations. Any reference to a Section of the Internal
Revenue Code of 1986, as amended, shall be deemed to include any successor to
such Section.




12



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.


EVOQUA WATER TECHNOLOGIES LLC




/s/ Anthony J. Webster                
Anthony J. Webster
EVP & Chief Human Resources Officer




EXECUTIVE




/s/ Herve' Fages                    
Herve’ Fages













--------------------------------------------------------------------------------






EXHIBIT A
YOU SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE OF CLAIMS.
Release of Claims


1.    In consideration of the payments and benefits to be made under the
Employment Agreement, dated as of January 31, 2019 (the “Employment Agreement”),
to which Herve’ Fages (the “Executive”) and Evoqua Water Technologies LLC, a
Delaware limited liability company (the “Company”) (each of the Executive and
the Company, a “Party” and collectively, the “Parties”) are parties, the
sufficiency of which the Executive acknowledges, the Executive, with the
intention of binding himself and his heirs, executors, administrators and
assigns, does hereby release, remise, acquit and forever discharge Evoqua (as
defined in the Employment Agreement), the Company and each of its and their
subsidiaries and affiliates (the “Company Affiliated Group”), their present and
former officers, directors, executives, shareholders, agents, attorneys,
employees and employee benefit plans (and the fiduciaries thereof), and the
successors, predecessors and assigns of each of the foregoing (collectively, the
“Company Released Parties”), of and from any and all claims, actions, causes of
action, complaints, charges, demands, rights, damages, debts, sums of money,
accounts, financial obligations, suits, expenses, attorneys’ fees and
liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected, which the Executive, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, arising on or prior to the date hereof, against any Company
Released Party that arises out of, or relates to, the Employment Agreement, the
Executive’s employment with the Company or any of its subsidiaries and
affiliates, or any termination of such employment, including claims (i) for
severance or vacation benefits, unpaid wages, salary or incentive payments, (ii)
for breach of contract, wrongful discharge, impairment of economic opportunity,
defamation, intentional infliction of emotional harm or other tort, (iii) for
any violation of applicable state and local labor and employment laws
(including, without limitation, all laws concerning unlawful and unfair labor
and employment practices) and (iv) for employment discrimination under any
applicable federal, state or local statute, provision, order or regulation, and
including, without limitation, any claim under Title VII of the Civil Rights Act
of 1964 (“Title VII”), the Civil Rights Act of 1988, the Fair Labor Standards
Act, the Americans with Disabilities Act (“ADA”), the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), the Age Discrimination in Employment
Act (“ADEA”), and any similar or analogous state statute, excepting only:
(A)
rights of the Executive arising under, or preserved by, this Release or Section
3 of the Employment Agreement;

(B)
the right of the Executive to receive COBRA continuation coverage in accordance
with applicable law;

(C)
claims for benefits under any health, disability, retirement, life insurance or
other, similar employee benefit plan (within the meaning of Section 3(3) of
ERISA) of the Company Affiliated Group;



A-1

--------------------------------------------------------------------------------





(D)
rights to indemnification the Executive has or may have under the by-laws or
certificate of incorporation of any member of the Company Affiliated Group or as
an insured under any director’s and officer’s liability insurance policy now or
previously in force;

(E)
any matters which expressly survive the execution of this Release as set forth
in the Employment Agreement, the terms and conditions of which are incorporated
herein by reference; and

(F)
rights granted to Executive during his employment related to the purchase of
equity of Evoqua (as defined in the Employment Agreement).

2.    The Executive acknowledges and agrees that this Release is not to be
construed in any way as an admission of any liability whatsoever by any Company
Released Party, any such liability being expressly denied.


3.    This Release applies to any relief no matter how called, including,
without limitation, wages, back pay, front pay, compensatory damages, liquidated
damages, punitive damages, damages for pain or suffering, costs, and attorneys’
fees and expenses.


4.    The Executive specifically acknowledges that his acceptance of the terms
of this Release is, among other things, a specific waiver of his rights, claims
and causes of action under Title VII, ADEA, ADA and any state or local law or
regulation in respect of discrimination of any kind; provided, however, that
nothing herein shall be deemed, nor does anything contained herein purport, to
be a waiver of any right or claim or cause of action which by law the Executive
is not permitted to waive.


5.    The Executive acknowledges that he has been given but not utilized a
period of [21/45] days to consider whether to execute this Release. If the
Executive accepts the terms hereof and executes this Release, he may thereafter,
for a period of seven days following (and not including) the date of execution,
revoke this Release. If no such revocation occurs, this Release shall become
irrevocable in its entirety, and binding and enforceable against the Executive,
on the day next following the day on which the foregoing seven-day period has
elapsed. If such a revocation occurs, the Executive shall irrevocably forfeit
any right to payment of the Severance Amount (as defined in the Employment
Agreement) or the Benefits Continuation (as defined in the Employment
Agreement), but the remainder of the Employment Agreement shall continue in full
force.


6.    The Executive acknowledges and agrees that he has not, with respect to any
transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.


7.    The Executive acknowledges that he has been advised to seek, and has had
the opportunity to seek, the advice and assistance of an attorney with regard to
this Release, and has been given a sufficient period within which to consider
this Release.


A-2

--------------------------------------------------------------------------------





8.    The Executive acknowledges that this Release relates only to claims that
exist as of the date of this Release.


9.    The Executive acknowledges that the Severance Amount he is receiving in
connection with this Release and his obligations under this Release are in
addition to anything of value to which the Executive is entitled from the
Company.


10.    Each provision hereof is severable from this Release, and if one or more
provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.
11.    This Release constitutes the complete agreement of the Parties in respect
of the subject matter hereof and shall supersede all prior agreements between
the Parties in respect of the subject matter hereof except to the extent set
forth herein.
12.    The failure to enforce at any time any of the provisions of this Release
or to require at any time performance by another party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
party thereafter to enforce each and every such provision in accordance with the
terms of this Release.
13.    This Release may be executed in several counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument. Signatures delivered by facsimile shall be deemed effective
for all purposes.
14.    This Release shall be binding upon any and all successors and assigns of
the Executive and the Company.
15.    Except for issues or matters as to which federal law is applicable, this
Release shall be governed by and construed and enforced in accordance with the
laws of the State of New York without giving effect to the conflicts of law
principles thereof.






[signature page follows]


A-3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Release has been signed by or on behalf of each of the
Parties, all as of ____________________.


    
 
EVOQUA WATER TECHNOLOGIES LLC




By:                                                                
   Anthony J. Webster
   EVP & Chief Human Resources Officer




 






EXECUTIVE




                                                                        
Herve’ Fages













A-4